Citation Nr: 0725558	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  98-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a Travel Board 
hearing in November 2002 and a personal hearing before the RO 
in July 2001.

In addition, during the November 2002 Travel Board hearing, 
the veteran withdrew from the appeal the issue of whether new 
and material evidence had been submitted for the claim of 
inguinal hernia.  See 38 C.F.R. § 20.204 (2006).  Therefore, 
this matter is not currently before the Board.

In September 2004, the veteran submitted a statement 
indicating a request for a nonservice-connected pension 
claim.  The Board accepts this statement as a new claim.  The 
matter is therefore referred to the RO for the appropriate 
action.

In June 2006, the current PTSD claim before the Board was 
remanded for a VA psychiatric examiner to provide an addendum 
to a prior opinion.  This task was completed.  The Board also 
confirmed the RO's denial of service connection for a 
psychiatric disorder other than PTSD, a low back condition, a 
cervical spine condition, and an increased rating for 
headaches.  Therefore, the Board's June 2006 decision, which 
subsumes the prior RO decision, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2006).  As such, these issues are no longer before the 
Board.    


FINDINGS OF FACT

1.  A confirmed stressor for the veteran's PTSD that involved 
an altercation between the veteran and military police is not 
in the line of duty and is the result of the veteran's 
willful misconduct.  

2.  The veteran's other alleged stressors are either not 
verifiable or are unrelated to his current PTSD diagnosis.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m) and (n), 
3.301, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this 
regard, a medical provider cannot provide supporting evidence 
that a claimed inservice event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 
395-96.  The veteran's own statements will not be sufficient. 
Id.

With respect to a current diagnosis, the veteran was first 
diagnosed with PTSD per a March 1998 VA psychiatry note by 
"D.P.," M.D., a VA psychiatrist.  In fact, the veteran has 
been treated for PTSD by Dr. D.P. from 1997 through 2006.  
According to VA treatment letters and records dated May 2000, 
July 2001, and October 2005, Dr. D.P. attributed the 
veteran's PTSD to an in-service stressor involving an 
altercation with a Military Policeman (MP) whereby a firearm 
was discharged near the veteran's head.  

Dr. D.P. also acknowledged that the veteran had been treated, 
hospitalized, and misdiagnosed with schizophrenia and other 
psychiatric conditions ever since discharge from service in 
1974.  In this vein, Dr. D.P. explained that the veteran did 
not demonstrate the characteristic clinical picture of a 
schizophrenic.  Rather, the veteran's consistent 
symptomatology of isolation, irritability, unprovoked 
violence, hypervigilance, flashbacks, depression, poor 
concentration, lack of social interaction, were all 
attributable to PTSD.      

The veteran has cited three in-service stressors.  It is not 
alleged by the veteran that any claimed stressor is related 
to combat.  Thus, the combat presumption in connection with 
PTSD is not for application.  38 C.F.R. § 3.304(f).  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R.  § 3.304(d) (pertaining to 
combat veterans).  The remaining question is whether there is 
credible supporting evidence that the alleged in-service 
stressors actually occurred.  

First, the veteran indicated at the November 2002 Travel 
Board hearing that he witnessed civilians being killed while 
stationed in Korea.  Civilian casualties are not verifiable, 
and the veteran has never alleged or discussed this stressor 
incident with a VA or private physician, providing evidence 
against the claim.  Further, the Board finds no basis it 
could verify this stressor, based on the statements submitted 
by the veteran.

Second, in a July 1998 stressor statement, the veteran 
alleged that he suffered from PTSD as a result of an in-
service altercation with an MP in September of 1973 whereby 
the MP's firearm was discharged causing a laceration on the 
veteran' head.  The veteran was fined and temporarily reduced 
in rank.  

Service personnel records (SPRs) and a March 1999 VA RO 
Administrative Decision confirm elements of this stressor.  
As noted above, the veteran has been diagnosed with PTSD as a 
result of this stressor according to Dr. D.P.  Additionally, 
another VA psychiatrist, "P.J.," M.D., also attributed the 
veteran's PTSD to the same stressor per a June 2004 VA 
psychiatric examination and July 2006 addendum.  

In most instances, service connection would be in order since 
there is medical evidence diagnosing PTSD, credible 
supporting evidence that the claimed in-service stressor 
(altercation with MP) actually occurred, and medical evidence 
of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).    

However, service connection is not order and disability 
compensation will not be paid if the current disorder is the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.301(a) and (b).  A service department 
finding in this regard is binding on the VA unless patently 
inconsistent with the laws of the VA.  38 C.F.R. § 3.1(m), 
(n).  

In this regard, SPRs show that the veteran was asked during 
the September 1973 altercation incident "to disperse the 
area" by the MP.  The veteran failed to obey.  A March 1999 
RO Administrative Decision concluded that this stressor 
incident was not in the line of duty since as it was the 
result of the veteran's own willful misconduct, providing 
factual evidence against this claim.

The Board agrees with the RO's Administrative Decision as to 
the finding of willful misconduct by the veteran during the 
September 1973 altercation with the MP.  The veteran did not 
obey a lawful order, resulting in the altercation.  The 
service department finding is not patently inconsistent with 
the laws of the VA.  Consequently, service connection for 
PTSD as a result of this particular confirmed stressor cannot 
be granted, as the stressor was the direct result of willful 
misconduct by the veteran.  38 C.F.R. § 3.301(a).   

The third and final alleged stressor involves a head injury 
suffered in service when food trays fell on the veteran 
during basic training, according to the veteran's own 
statements and a service medical record (SMR) dated in August 
1971.  The occurrence of this alleged stressor has been 
confirmed.  Also, the veteran has been service-connected for 
headaches as a result of this trauma, although the precise 
severity of any head trauma suffered by the veteran is 
questionable.       
  
In any event, Dr. D.P., who has treated the veteran from 1997 
to 2006 for PTSD, discussed the food tray accident but 
ultimately attributed the veteran's diagnosis of PTSD to the 
misconduct incident, as opposed to the food tray accident.  
On the other hand, in June 2004, Dr. P.J. diagnosed the 
veteran with PTSD, but his conclusions were confusing and 
unclear as to which confirmed stressor the PTSD was 
attributable to.  

In order to resolve any ambiguity, in June 2006, the Board 
remanded this case for the RO to request that the June 2004 
VA psychiatric examiner (Dr. P.J.), provide explicit answers 
to the following questions: 

(a) Does the veteran have PTSD? 

(b) If so, is the veteran's PTSD 
related to the following verified 
stressor during his service: A head 
trauma during basic training. 

(c) If a diagnosis of a psychiatric 
disorder other than PTSD is made, it is 
requested that the examiner render an 
opinion as to whether it is as least 
likely as not that the disorder(s) is 
related to service.  

In response to the remand, in July 2006, Dr. P.J. provided an 
addendum to his previous opinion.  After reviewing the claims 
folder, he clarified that he was "unable to discern a mental 
disability that is attributable to the claimed stressor of 
being hit in the head by metal trays.  The veteran does have 
symptoms suggestive of PTSD, but those symptoms cannot be 
attributed to the verified stressor of being struck by a 
tray."  In fact, he indicated that the veteran's PTSD was 
related to the altercation with the MP, which, as discussed 
above, has been ruled out due to the veteran's willful 
misconduct during that incident.  

This opinion provides clear evidence against the claim, and 
is overwhelmingly supported by the medical evidence of 
record.     

Therefore, there is clear medical evidence against a nexus 
between and the current diagnosis of PTSD and the claimed in-
service stressor of head trauma due to food trays.  38 C.F.R. 
§ 3.304(f).  Simply stated, although the veteran has PTSD, it 
is not related to head trauma sustained from falling food 
trays during military service or any other confirmed 
stressor.  In addition, service connection for PTSD as the 
result of the misconduct incident is precluded as a matter of 
law.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD.  
38 U.S.C.A. § 5107(b).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated May 2004, September 
2004, July 2005, and June 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With regard to additional first element notice, June 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.      

Further, with regard to the four elements of notice, the 
adverse determination on appeal was issued in January 2000, 
prior to the enactment of the VCAA, such that providing VCAA 
notice prior to the original rating decision was impossible.  
Pelegrini, 18 Vet. App. at 120.  

Nonetheless, most recently, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In 
other words, any error in the timing of VCAA notice or the 
content of the four elements of VCAA notice is presumed 
prejudicial, and the VA has the burden of rebutting this 
presumption by showing that the error was not prejudicial to 
the veteran in that it does not affect the essential fairness 
of the adjudication.  To do this, the VA must demonstrate: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  

The Board finds that the presumption of prejudice due to the 
timing error for all four elements of VCAA notice has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence, 
personal statements, lay statements, and hearing testimony, 
showing actual knowledge of the evidence required for his 
PTSD claim.  In addition, the actual VCAA notices provided by 
the VA are clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to prove the claim.  Overall, even though the VA, 
under Sanders, may have erred by relying on various post-
decisional documents to conclude that adequate VCAA notice 
has been provided, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006)     

Simply stated, the Board finds that the veteran clearly 
understands the evidence that he must submit to be granted 
service connection for PTSD. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, SPRs, VA outpatient and 
inpatient treatment records, Social Security Administration 
records, and private medical records.  The veteran was also 
afforded several VA examinations, and the PTSD claim was 
remanded on three occasions to further assist the veteran.  
Neither the veteran nor his representative has stated that 
any additional evidence remains outstanding.  

The RO has attempted to secure private medical records on two 
occasions for "L.C.," MD., but both times the letters were 
returned as undeliverable.  The veteran was informed of such 
with a July 2005 letter from the RO.  See 38 C.F.R.  
§ 3.159(c)(1).  In this case, the Board is satisfied the RO 
has made reasonable efforts to obtain these private records. 
Id.   

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
June 2002, September 2003, and June 2006 remands.

Overall, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Entitlement to service connection for PTSD is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


